Citation Nr: 9900765	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-45 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for muscle strain of the 
back, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Associate Counsel



INTRODUCTION

The veteran had active service from May 1942 to April 1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the evaluation of service-connected muscular strain of the 
back to 20 percent, and increased the rating for anxiety 
disorder to 30 percent. 

The case was previously before the Board in March 1997 when 
it was remanded for further evidentiary development.  By 
letters dated in May and June 1997, the veteran withdrew his 
appeal with regard to the evaluation of anxiety disorder; 
accordingly, that issue is no longer before the Board for 
appellate consideration. 


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that he is 
entitled to a rating greater than 20 percent for muscle 
strain of the back.  The veteran maintains that his service-
connected disorder is more disabling than is reflected by the 
current evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims folder.  Based on our review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the veterans claim for increased rating 
for muscle strain of the back. 



FINDING OF FACT

The current medical evidence pertaining to the back reflects 
muscle spasm of the mid and lower lumbar region, radiographic 
evidence of reversal of the normal lordotic curvature of the 
spine with significant narrowing of the intervertebral disc 
space at multiple levels, traumatic and degenerative 
arthritis, and limitation of lumbar spine motion which is not 
more than moderate. 


CONCLUSION OF LAW

Muscle strain of the back is not more than 20 percent 
disabling in accordance with the applicable schedular 
criteria. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 
5003, 5292, 5293, and 5295 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Following review of the veterans service medical records and 
the report of a September 1944 VA examination, the RO granted 
service connection for muscular strain of the back classed as 
myalgia, evaluated as noncompensably disabling.  The decision 
also noted that scoliosis and lordosis, which are considered 
constitutional or developmental abnormalities were not 
disabilities for purposes of service connection.  

The veteran was examined by the VA on several occasions 
because of complaints concerning his back.
On VA examination conducted in September 1975 the veteran 
complained of pain in the back.  X-rays of the lumbosacral 
spine and pelvis revealed marked straightening of the lumbar 
spine with loss of normal anterior lordosis observed on a 
lateral view.  Hypertrophic spurring arose from the adjacent 
anterior aspect of the second and third lumbar vertebra.  The 
stature of the lumbar vertebral bodies was normally preserved 
and their interspaces and apophyseal joints were normally 
maintained. The sacro-iliac joints, hip joints, and pelvic 
bones were intact.  There was no evidence of fracture, 
dislocation or discogenic disease.  

VA outpatient treatment records dated in September 1976 to 
June 1981 reflect intermittent treatment with physical 
therapy and pain medication for low back pain with radiation 
into the right leg, muscle spasms, and radiographic evidence 
of degenerative changes in the lumbar spine, as well as 
discomfort on lumbar spine range of motion.  

On VA examination in September 1981 the veteran complained of 
increasing pain in the low back with radiation into the 
buttock since injury in service.  His pain was aggravated by 
prolonged standing or walking, any lifting, and cold, damp 
weather.  Objective examination revealed lumbar spine range 
of motion was limited to 50 degrees of forward flexion and 25 
degrees of lateral rotation.  Lumbosacral spine X-rays 
disclosed scattered hypertrophic spur formation on the 
vertebral bodies.  The appendages and disc spaces as well as 
the sacro-iliac joints appeared normal.  The diagnosis was 
residuals of injury to the back: lumbosacral strain 
associated with limitation of full range of motion of lumbar 
spine.  

VA outpatient treatment records dated in March 1982 to 
January 1987 reflect ongoing treatment for low back pain with 
discomfort on range of motion, and mild muscle spasm.  In 
August 1982 the veteran underwent electromyogram (EMG) for 
complaint of low back pain of 30 years duration, with 
radiation into the left leg.  Test results indicated no 
radiculopathy into the left lower extremity.  

VA x-rays of the lumbar spine conducted in January 1994 
revealed reversal of the normal lordotic curvature of the 
spine with significant narrowing of the intervertebral disc 
space at L5-S1 with vacuum phenomena, considered consistent 
with degenerative disc disease.  There was also mild 
narrowing at the L2-L3 level probably also due to 
degenerative disc disease.  

The report of a VA examination conducted in February 1994 
reflects the veteran's complaints of increasing pain and 
aching in the lower back with radiation into the buttocks and 
legs.  The veteran also reported muscles spasms of the back 
and indicated that his back pain was exacerbated by lifting, 
prolonged standing, walking for short distances, and cold 
damp weather.  On objective examination the examiner noted 
muscle spasm of the mid and lower lumbar region.  Range of 
motion of the lumbar spine was limited as follows: forward 
flexion, 45 degrees; lateral rotation, 25 degrees; with 
further attempts at flexion and rotation causing discomfort.  
There was moderate tightness of the hamstring muscles of both 
legs, and passive stretching of the hamstrings caused 
discomfort.  The diagnosis was residuals of injury to the 
back: lumbosacral strain associated with limitation of full 
range of motion of the lumbar spine, traumatic and 
degenerative arthritis of the lumbar spine, radiographic 
evidence of degenerative disc disease of the lumbar spine.  

On VA examination conducted in September 1997, the veteran 
complained of low back muscle strain over the previous 50 
years, also noting recurrent spasms.  He reported that he 
would pass out on prolonged standing.  Objective examination 
revealed no postural abnormalities, or fixed deformity.  
Examination of the musculature of the back was also negative.  
The veteran had range of motion as follows: forward flexion, 
85 degrees; extension, 30 degrees; left and right lateral 
flexion of 30 degrees in each direction; rotation of 
20 degrees to the left and the right.  The examiner found no 
objective evidence of pain on motion.  Also noted was 
negative straight leg raising test, deep tendon reflexes of 2 
plus, bilaterally, and bilateral motor strength of 5/5.  The 
diagnosis was low back strain, no evidence of degenerative 
joint disease.  In an April 1998 addendum to the September 
1997 examination report, it was stated that the veteran 
showed no loss of motion, or any incoordination or 
fatigability.  The veteran was considered prone to 
exacerbations, however, it was considered impossible to 
quantify the amount of exacerbations in terms of degrees.   

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
persons ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

38 C.F.R. §§ 4.40 and 4.45 require consideration of 
functional disability due to pain, weakness, incoordination 
and fatigability.  Under 38 C.F.R. § 4.45, as regard the 
joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  In 
rating disability of the joints consideration is to be given 
to pain on movement, swelling, deformity or atrophy of 
disuse. 

The veteran's service-connected disability is currently 
evaluated under the provisions of Diagnostic Code 5295 
pertaining to lumbosacral strain.  Under Code 5295 a 
20 percent rating is for assignment where the evidence 
demonstrates muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  The 
criteria for a 40 percent evaluation require severe symptoms, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The current medical reports in this case reflect muscle spasm 
of the mid and lower lumbar region and radiographic evidence 
of reversal of the normal lordotic curvature of the spine 
with narrowing of the intervertebral disc space at multiple 
levels, as well as traumatic and degenerative arthritis and 
limitation of lumbar spine range of motion.  On application 
of the schedular criteria to the facts the Board notes that 
inasmuch as the record does not reflect severe symptoms, such 
as listing of the whole spine to the opposite side, marked 
limitation of forward bending or abnormal mobility on forced 
motion, a 40 percent rating, the next higher level of 
evaluation under Code 5295, is not warranted.  

The 1994 VA examination report indicates that limitation of 
lumbar spine motion is associated with the service-connected 
back disability.  The evaluation of disability manifested by 
limitation of lumbar spine motion is governed by the 
provisions of Diagnostic Code 5292.  A 20 percent rating is 
assigned for moderate limitation of motion and a 40 percent 
evaluation is for assignment where limitation of motion is 
severe.  In this regard the current medical evidence reflects 
varying medical findings.  On VA examination in 1994, range 
of motion was described as forward flexion limited to 
45 degrees and lateral rotation limited to 25 degrees.  
Examination findings reflecting only minor limitation of 
motion, were recorded in the September 1997 VA examination 
report.  Even on consideration of the more restrictive 
findings noted in 1994, the evidence clearly does not reflect 
severe limitation of motion as required for a 40 percent 
evaluation under Code 5292.  Accordingly, an increased rating 
is not warranted on the basis of limitation of motion.  Any 
arthritis in the lumbar spine would be based on limitation of 
motion.  See Diagnostic Codes 5003, 5010.

Although the record reveals radiographic evidence of 
degenerative disc disease, it is noted that straight leg 
raising test was negative in 1997, and the veteran is not 
shown to have severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, as required by the 
applicable criteria for a rating in excess of 20 percent 
under Diagnostic Code 5293.  

Finally, the Board has given full consideration to the 
application of those regulations requiring that rating of the 
musculoskeletal disability reflect the functional impact of 
pain, weakness, incoordination and fatigability.  The record 
in this case indicates no evidence of weakness, 
incoordination or fatigability and no objective evidence of 
pain on motion, other than that which is manifested by 
limitation of motion and adequately reflected in the 
20 percent rating currently assigned.  Moreover, while the 
veteran may have exacerbations of pain, according to the 
latest examination report it was not feasible to quantify 
this in terms of additional range of motion loss.  
Accordingly, an increased rating is not warranted for the 
veteran's service-connected disability on the basis of 
functional impairment.  


ORDER

A rating greater than 20 percent for muscle strain of the 
back is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
